McMurray, Presiding Judge.
Plaintiff O’Brien filed this tort action against Lester Studdard and the administrator of his estate. Subseqently, Dunagan, as executrix of the estate of Lester Studdard was substituted as the party defendant. Plaintiff appeals following the entry of a judgment in his favor in the principal amount of $5,000 based upon the verdict of a jury. Held:
After July 1,1991, appeals in all actions for damages in which the judgment is $10,000 or less must be taken by the application procedure set forth in OCGA § 5-6-35. See OCGA § 5-6-35 (a) (6). This direct appeal must be dismissed for failure to comply with the discretionary application procedure. Heuer Indus. v. Crum, 202 Ga. App. 675 (415 SE2d 307). See also Jarrett v. Ford Motor Credit Co., 178 Ga. App. 600 (344 SE2d 440).

Appeal dismissed.


Johnson and Blackburn, JJ., concur.